Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 05/16/2022 have been fully considered but they are not persuasive. Applicant argues amended claims that require further search and consideration. The amendments to the claims will not be entered in the after final.




/ADAM J FRANCIS/               Examiner, Art Unit 1728            

/MATTHEW T MARTIN/               Supervisory Patent Examiner, Art Unit 1728